      Case 2:20-cv-01146-JAM-AC Document 6 Filed 07/22/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JEFFORY LYNN SHOOK,                               No. 2:20-cv-01146-JAM-AC (PS)
12                       Plaintiff,
13           v.                                         ORDER
14    SAM McLEOD, et al.,
15                       Defendants.
16

17          On June 17, 2020, this court found plaintiff’s complaint inappropriate for service and

18   provided leave to amend within 30 days. ECF 5. That deadline has now passed, and plaintiff has

19   not filed the anticipated amended complaint. Good cause appearing, IT IS HEREBY ORDERED

20   that plaintiff shall show cause, in writing, within 14 days, why his failure to file an amended

21   complaint should not result in a recommendation that this case be dismissed for failure to

22   prosecute. The filing of an amended complaint within this timeframe will serve as cause and will

23   discharge this order. If plaintiff fails to respond, the court will recommend dismissal of his case

24   pursuant to Local Civil Rule 110.

25   DATED: July 22, 2020

26

27

28
                                                       1
